Citation Nr: 0633084	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  02-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from May 1954 to January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied the instant claims in March 2005, and the 
veteran appealed to the Court of Apeals for Veterans Claims 
(Court).  In a May 2006 order, the Court granted the parties' 
Joint Motion for Remand of the Board's March 2005 decision, 
vacating the Board's decision as it pertained to the issues 
of entitlement to service connection for a bilateral shoulder 
condition and a back disorder, and remanding for additional 
proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2006 Joint Motion noted that the National Personnel 
Records Center (NPRC) has reported that the veteran's records 
may have been lost in a fire at that facility.  The Joint 
Motion indicated that VA should advise the veteran of the 
alternative forms of evidence he might submit in support of 
his claim.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule where 
applicable.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Joint Motion also indicated that the veteran should be 
afforded a VA examination to determine the nature and 
etiology of his claimed shoulder and back disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter with 
respect to the issue of entitlement to an 
earlier effective date for the grant of 
service connection for diabetes mellitus 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
The veteran should also be advised, in 
light of the unavailability of his 
service medical records, of the 
alternative forms of evidence he might 
submit in support of his claim.

The letter should comply with 
Dingess/Hartman.  Thereafter, there must 
be subsequent process (Mayfield Fed. 
Cir).

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any currently 
present disability of the shoulders or 
low back.  A full history should be 
elicited from the veteran and through 
review of the claims folder.

With respect to each identified 
disability of the shoulders or low back, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such 
disability is related to any injury or 
disease in service.  

The AOJ shall comply with the joint motion.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



